DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/01/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi et al (“Electrophysiological correlates of bilateral and unilateral repetitive transcranial magnetic stimulation in patients with bipolar depression” (“Kazemi”) in view of Thornton et al (“SYMBOL DIGIT AND THE QUANTITATIVE EEG”) (“Thornton”) and further in view of Lacroix et al ("Quantified EEG changes associated with a positive clinical response to clozapine in schizophrenia.”) (“Lacroix”) in view of Salinsky et al ("Test-retest reliability in EEG frequency analysis.”) (“Salinsky”).
Regarding Claim 1, while Kazemi teaches determining a coherence of the shift in pre- and post- transcranial magnetic stimulation (TMS) treatment between a pair of electroencephalography (EEG) electrodes positioned on at least two sites of a subject's brain (Abstract, p365, Introduction, “The aim of this study was to investigate the electrophysiological correlates and relative efficacy of unilateral 1-Hz right sided rTMS and sequential bilateral (10-Hz over the left, and 1-Hz over the right DLPFC) rTMS in patients with bipolar depression… We used fast Fourier transforms (FFT) spectral analysis to evaluate the effects of both protocols on the beta frequency activity levels and coherence to assess the extent of changes arising from protocols on interhemispheric and intrahemispheric connections.”, p365, 2.3 EEG record, multiple sites of brain measured) by performing the steps comprising: 
measuring a subject's pre-rTMS power spectrum at seed and target EEG electrodes of interest (p366, 2.3 EEG record, “Accepted epochs of EEG data for absolute (uV2) and relative (%) power as well as coherence between meaningful electrode pairs were calculated using fast Fourier transforms and averaged by NeuroGuide's spectral analysis system in following frequency bands: delta (1–4 Hz), theta (4–8 Hz), alpha (8–12 Hz), alpha-1 (8–10 Hz), alpha-2 (10–12 Hz), beta (12–25 Hz), beta-1 (12–15 Hz), beta-2 (15–18 Hz), beta-3 (18– 25 Hz), high beta (25–30 Hz), gamma (30–40 Hz) and high gamma (40–50 Hz).”); 
calculating relative power from the subject's pre-rTMS power spectrum measurements at the seed and target EEG electrodes of interest (p366, 2.3 EEG record, “Accepted epochs of EEG data for absolute (uV2) and relative (%) power as well as coherence between meaningful electrode pairs were calculated using fast Fourier transforms and averaged by NeuroGuide's spectral analysis system in following frequency bands: delta (1–4 Hz), theta (4–8 Hz), alpha (8–12 Hz), alpha-1 (8–10 Hz), alpha-2 (10–12 Hz), beta (12–25 Hz), beta-1 (12–15 Hz), beta-2 (15–18 Hz), beta-3 (18– 25 Hz), high beta (25–30 Hz), gamma (30–40 Hz) and high gamma (40–50 Hz).”); 
obtaining a coherence between the seed and target EEG electrodes (p366, 2.3 EEG record):  
calculating a relative power from the subject's post-rTMS power spectrum measurements at the seed and target EEG electrodes of interest (p366, 2.3 EEG record, “Accepted epochs of EEG data for absolute (uV2) and relative (%) power as well as coherence between meaningful electrode pairs were calculated using fast Fourier transforms and averaged by NeuroGuide's spectral analysis system in following frequency bands: delta (1–4 Hz), theta (4–8 Hz), alpha (8–12 Hz), alpha-1 (8–10 Hz), alpha-2 (10–12 Hz), beta (12–25 Hz), beta-1 (12–15 Hz), beta-2 (15–18 Hz), beta-3 (18– 25 Hz), high beta (25–30 Hz), gamma (30–40 Hz) and high gamma (40–50 Hz).”); and 
measuring a dynamic response (DR) value of the EEG from pre- to post-rTMS from the change in coherence values of a selection of EEG electrode pairs (p366, 2.3 EEG record), wherein the change in the coherence value is defined by subtracting the post-rTMS from the pre-rTMS coherence, separately for each electrode pair (p368-369, 3.1.3 Coherence, “A post-hoc Duncan test, performed separately for unilateral and bilateral rTMS group, confirmed significant differences in change of beta coherence between the group of responders and non-responders for electrode pairs P3-O1 and O1-T3 (po0.05) for unilateral rTMS group and for electrode pairs F7-P3, F7-T3, F4-T4, and T4- O2 (po0.05) for bilateral rTMS group. Non-responders to unilateral rTMS were characterized by no significant change of beta coherence after the treatment, while the group of responders showed posttreatment decrease of P3-O1 and O1-T3coherence. A significant increase of posttreatment beta coherence was observed in the group of non-responders to bilateral rTMS at electrode pairs F7-T3 and F4-T4, while the group of responders to bilateral rTMS exhibited a significant decrease of beta coherence (F7-P3, F7-T3, F4-T4, and T4-O2) after treatment. There were no significant effects for coherence in other frequency bands.” Measured increases reflects a difference in the pre- and post-treatment values, and thus reflecting a subtraction);
Kazemi fails to teach 
a non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, that performs the steps above;
obtaining a spectral correlation coefficient FSC between the power spectra from the seed and target EEG electrodes:  
FSC = corr(SsF , STF)   
wherein Ss is the relative power spectrum measurement at the seed electrode, ST is the relative power spectrum measurement at the target electrode, and F is the frequency band of interest; 
measuring a dynamic response (DR) value of the EEG from pre- to post-rTMS from the change in FSC values of a selection of EEG electrode pairs, wherein the change in the FSC value is defined by subtracting the post-rTMS from the pre-rTMS FSC, separately for each electrode pair; 
wherein the determined DR value is between -1 and 1, such that a value closer to 1 indicates the subject has greater responsiveness to the rTMS treatment and a value closer to -1 indicates the subject has lesser responsiveness to the rTMS treatment.
However Thornton teaches a quantitative EEG analysis (Abstact) and further teaches that a spectral correlation coefficient is a value of coherence (p210, QEEG measures) and LaCroix teaches that coherence can be obtained from a correlation in power spectra (p864, “Coherence (C) at a frequency (f) for two signals x and y is derived from the cross-spectrum amplitude jSxy(f)j and the two corresponding power spectra, Sxx(f) and Syy(f), C(f)z=jSxy(f)r I (Sxx(f)Syy(f))” calculated and later used for comparison after a drug treatment as noted in p866)
And LaCroix further teaches a non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, determines a correlation coefficient between a pair of electroencephalography (EEG) electrodes positioned on at least two sites of a subject’s brain (p861, “The authors conducted a retrospective exploratory computerized EEG study on the effect of clozapine in treatment-refractory schizophrenics, 10 high-responders (HRs) and 10 lowresponders (LRS), in an attempt to correlate amplitude but especially coherence changes with a positive clinical response to cloxapine… Considerable changes of COHERENCE were observed on a wide set of paired electrodes in most frequency bands with some electrodes involved in HRs but uninvolved or differently invotved in LRs suggesting differences in selected brain regions.” evaluates coherence between a pair of EEG electrodes positioned on at least two sites of a subject’s brain, p864, EEG analysis herein is performed by a computer, necessitating a non-transitory computer-readable medium with instructions stored thereon).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the coherence value across frequency bands in Kazemi to be a spectral correlation coefficient as taught by Thornton as Thornton confirms that spectral correlation coefficients are example of coherence values. Further, as noted in LaCroix, the values used to assess correlation between electrodes site can refer to the power spectra, values of magnitude already acquired by Kazemi. Finally, it would be obvious to utilize a non-transitory computer-readable medium with instructions to perform the steps of Kazemi as a way to automate the EEG analysis of Kazemi. 
Yet their combined efforts fail to teach the power spectra analyzed by spectral correlation coefficient to be relative power.
However Salinsky teaches an EEG analysis (Abstract) and further teaches that correlation coefficients can be generated on either absolute and relative power features (p384-386, Table 1, Correlation coefficients generated for absolute and relative power of EEG across 14 channels).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to identify which of the power spectrum feature acquired by Kazemi to be used in the spectral correlation coefficient calculation taught by Kazemi, Thornton, and LaCroix as a way to standardize what power feature of Kazemi the spectral correlation coefficient uses across trials of the analysis with different caregivers. 
Regarding Claim 3, Kazemi, Thornton, Lacroix, and Salinsky teach the non-transitory computer-readable medium of claim 1, and Kazemi further teaches wherein the power spectrum is measured in the alpha band, the beta band, the gamma band, the delta band, or the theta band (See Claim 1 Rejection, p366 “Accepted epochs of EEG data for absolute (uV2) and relative (%) power as well as coherence between meaningful electrode pairs were calculated using fast Fourier transforms and averaged by NeuroGuide's spectral analysis system in following frequency bands: delta (1–4 Hz), theta (4–8 Hz), alpha (8–12 Hz), alpha-1 (8–10 Hz), alpha-2 (10–12 Hz), beta (12–25 Hz), beta-1 (12–15 Hz), beta-2 (15–18 Hz), beta-3 (18–25 Hz), high beta (25–30 Hz), gamma (30–40 Hz) and high gamma (40–50 Hz).”).  
Regarding Claim 4, Kazemi, Thornton, Lacroix, and Salinsky teach the non-transitory computer-readable medium of claim 1, wherein the at least two sites of the subject's brain are selected from the group consisting of the left or right side of: the frontal lobe, the central lobe, the temporal lobe, the parietal lobe, the occipital lobe, the motor cortex, the premotor cortex, the prefrontal cortex, the somatosensory cortex, the posterior parietal cortex, the visual cortex, the auditory cortex, the temporal cortex, the frontal gyrus, the postcentral gyrus, the lateral occipital gyrus, the temporal gyrus, the Brodmann areas, the cuneus, the precuneus, and combinations thereof (See Claim 1 Rejection, p365, 2.3 EEG record, “For recordings, a 19 ElectroCap (ElectroCap, Inc; OH) was used, with its electrodes placed on Fp1/Fp2,F3/F4,C3/C4,P3/P4,O1/O2,F7/F8,T3/T4,T5,T6, Fz, Cz, Pz by a 10–20 system.”).  
Regarding Claim 5, Kazemi, Thornton, Lacroix, and Salinsky teach the non-transitory computer-readable medium of claim 4, wherein the two sites of the subject's brain are the frontal lobe and the parietal lobe (See Claim 4 Rejection, Kazemi: p369, 3.1.3, Coherence, a frontal and parietal site pairing noted in responding group to rTMS stimulation).  
Regarding Claim 6, Kazemi, Thornton, Lacroix, and Salinsky teach the non-transitory computer-readable medium of claim 1, wherein the at least two sites of the subject's brain form part of a brain network selected from the group consisting of: the frontoparietal control network (FCN); the default mode network (DMN); the salience network (SN); the dorsal attention network (DAN); the ventral attention network (VAN); the basal ganglia network (BGN); the limbic network (LN); the somatomotor network (SMN); the visual network (VN); the frontoparietal network (FPN); the anterior insula network (AIN); the executive control network (ECN); the executive attention network (EAN); the medial visual -3-Response to Restriction Requirement dated August 17, 2020 U.S. Patent Application No. 15/914,801 Attorney Docket No.: 206030-0102-OOUS network (MVN); the lateral visual network (LVN); the cerebellar network (CBLN); the auditory network (AN); the task positive network (TPN); and the self-referential network (SRN) (See Claim 1 Rejection, Kazemi: p369, 3.1.3, Coherence, a frontal and parietal site pairing noted in responding group to rTMS stimulation, region of interest would align with the frontal lobe, seed region would align with the parietal lobe, thus the frontoparietal control network).  
Regarding Claim 7, Kazemi, Thornton, Lacroix, and Salinsky teach the non-transitory computer-readable medium of claim 2, wherein the change in SC is calculated for the alpha (αSC), the beta (βSC), the gamma (γSC), the delta (ΔSC), the theta, (θSC), or another defined frequency band (See Claim 1 Rejection, all given bands are measured for coherence).  
Regarding Claim 8, Kazemi, Thornton, Lacroix, and Salinsky teach the non-transitory computer-readable medium of claim 7, wherein the power spectrum is measured at a peak individual alpha frequency (IAF) value in the range between 2 and 20 Hz (See Claim 1 Rejection, all given bands are measured for coherence).  
Regarding Claim 9, Kazemi, Thornton, Lacroix, and Salinsky teach the non-transitory computer-readable medium of claim 8, wherein the power spectrum is measured between an IAF band between 2 Hz below the IAF value and 2 Hz above the IAF value (See Claim 8 Rejection, measures between 8-12 hz, thus measuring any individual peaks in this alpha frequency band).  
Regarding Claim 12, Kazemi, Thornton, Lacroix, and Salinsky teach the non-transitory computer-readable medium of claim 1, wherein the selection of EEG electrode pairs is the four EEG electrode pairs: Fp1-Pz, Fpz-Pz, F3-Pz, and F5-Pz (p365, 2.3 EEG record, monitored electrodes include Fp1, Pz, F3, reflecting the use of Fp1-Pz and F3-Pz pairs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the EEG electrode pairs of Kazemi to include the pairs, Fp1-Pz and F3-Pz, as control pairs, expected to not show significant changes in coherence, and thus reflect confidence in the known coherence marker pairs.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi in view of Thornton and further in view of Lacroix and further in view of Salinsky and further in view of Ulam et al ("Cumulative effects of transcranial direct current stimulation on EEG oscillations and attention/working memory during subacute neurorehabilitation of traumatic brain injury." Clinical Neurophysiology 126.3 (2015): 486-496) (“Ulam”).
Regarding Claim 10, while Kazemi, Thornton, Lacroix, and Salinsky teach the non-transitory computer-readable medium of claim 8, their combined efforts fail to wherein the subject's pre-TMS power spectrum at the seed and target EEG electrodes of interest is measured immediately before the administration of a TMS treatment session.  
However Ulam teaches a brain stimulation monitor (Abstract) and teaches performing recording of EEG frequency data immediately before stimulation (p489, Col. 1, “EEGs were recorded at 6 different time points: EEG #1 – one dayprior to the first tDCS session, EEG #2 – immediately before thefirst tDCS session, EEG #3 – immediately following the first tDCSsession; EEG #4 – immediately before the 10th and final tDCSsession, EEG #5 – immediately following the final tDCS session,EEG #6 – one day following the final session of tDCS.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the pre-TMS analysis Kazemi, Thornton, Lacroix, and Salinsky immediately before stimulation as taught by Ulam as the application of a known technique for standardizing the time measurement before TMS stimulation (Cappon) to the known TMS stimulation (Kazemi, Thornton, Lacroix, and Salinsky) ready for improvement to yield predictable results of standardizing data gathering steps that provide highest degree of comparability between measured subjects.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix in view of Salinsky and further in view of Jin and further in view of Knyazeva and further in view of Cappon et al ("Interactions between non invasive transcranial brain stimulation (tACS) and brain oscillations: a quantitative EEG study." Int J Psychophysiol 108 (2016): 92) (“Cappon”).
Regarding Claim 11, while Kazemi, Thornton, Lacroix, and Salinsky teach the non-transitory computer-readable medium of claim 8, their combined efforts fail to teach wherein the subject's post-TMS power spectrum at the seed and target EEG electrodes of interest is measured one minute after administration of a TMS treatment session.  
However Cappon teaches a brain stimulation monitor (Introduction) and teaches performing analysis of EEG frequency data one minute after stimulation (Fig. 3, “For each stimulation condition, the PSDs relative to one minute before the stimulation (red curve) and one minute after the stimulation (blu curve) are drawn in the same plot.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the post-TMS analysis of Kazemi, Thornton, Lacroix, and Salinsky one minute after stimulation as taught by Cappon as the application of a known technique for standardizing the time measurement after TMS stimulation (Cappon) to the known TMS stimulation (Kazemi, Thornton, Lacroix, and Salinsky) ready for improvement to yield predictable results of standardizing data gathering steps that provide highest degree of comparability between measured subjects.

Response to Arguments
Applicant’s amendments and arguments filed 8/01/2022 with respect to the 35 USC 101 rejections have been fully considered, and are persuasive. The rejection is withdrawn.
Applicant’s amendments and arguments filed 8/01/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kazemi, Thornton, Lacroix, and Salinksy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791